Citation Nr: 0944634
Decision Date: 11/23/09	Archive Date: 01/05/10

Citation Nr: 0944634	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-18 517	)	DATE NOV 23 2009
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from March 1944 to 
December 1968.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The appellant testified before a Decision Review Officer at a 
June 2006 hearing conducted at the RO.  A transcript of the 
hearing is of record.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

The June 2, 2009, Board decision which denied the appellant's 
claim did not address all theories of entitlement raised by 
the appellant.



CONCLUSION OF LAW

The criteria for vacating the Board decision issued on June 
2, 2009, have been met.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2009).    

In the instant case, in denying the benefits sought on 
appeal, the Board failed to address all theories of 
entitlement alleged by the appellant.  Such failure has the 
effect of denying the appellant due process of law.  
Accordingly, the June 2, 2009, Board decision addressing the 
issue of entitlement to service connection for the cause of 
the Veteran's death must be vacated.

ORDER

The Board's decision of June 2, 2009, which denied 
entitlement to service connection for the cause of the 
Veteran's death, is vacated.

REMAND

As discussed above, the Board has vacated its June 2009 
decision denying service connection for the cause of the 
Veteran's death.  In the June 2009 decision, the Board noted 
"that the appellant does not contend...that the causes of 
death listed on the death certificate are directly 
attributable to the Veteran's active service."  However, in 
a May 2009 Informal Brief, the appellant's representative 
asserted that the appellant's heart disorder and 
hypertension, each listed as a contributing factor of death 
on the Veteran's death certificate, are etiologically related 
to the Veteran's active service.  Specifically, the 
appellant's representative asserts that the Veteran suffered 
from syphilis in service, which may have caused his heart 
disorder.  Alternatively, the appellant's representative 
asserts that the Veteran exhibited high blood pressure 
readings, headaches and dizziness during service and 
immediately after discharge, which could have been a 
precursor to his subsequently diagnosed hypertension.

During the course of the instant appeal, two VA medical 
opinions were obtained, in May and August 2006.  While these 
medical opinions addressed whether the Veteran's service-
connected disabilities caused or contributed to the Veteran's 
death, neither addressed the appellant's contentions that the 
Veteran's heart disorder or hypertension were etiologically 
related to his active service.

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to obtain a medical opinion, due 
process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green 
v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").  As such, a new VA medical opinion must 
be obtained to determine whether the Veteran's heart disorder 
or hypertension as listed on his death certificate, were 
etiologically related to his active service.

As a final note, under the Veterans Claims Assistance Act 
(VCAA), VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim.  38 U.S.C.A. § 5103(a) (West 2002).  With respect to 
claims for Dependency and Indemnity Compensation (DIC), the 
Court has held that such notices must include (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 
342 (2007). 

In the present appeal, the appellant asserts that a 
previously service-connected condition and a condition not 
yet service-connected contributed to the cause of the 
Veteran's death.  However, there is no indication that the 
appellant has been provided a statement of the conditions for 
which the Veteran was service-connected at the time of his 
death.  In light of such circumstances, appropriate notice 
should be provided to the appellant upon remand.

Accordingly, the case is REMANDED for the following action:

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

1.	Provide the appellant with notice consistent 
with the court's decision in Hupp, 21 Vet. App. 
(2007).  Specifically, a letter should be sent 
to the appellant providing (1) a statement of 
the conditions for which the Veteran was 
service-connected at the time of his death; (2) 
an explanation of the evidence and information 
required to substantiate the appellant's DIC 
claim based on any previously service-connected 
condition; and (3) an explanation of the 
evidence and information required to 
substantiate the appellant's DIC claim based on 
a condition not yet service-connected.

2.	Forward the Veteran's claims file to a VA 
physician for the purpose of obtaining a VA 
medical opinion.  The claims file, including 
this REMAND, must be made available to the 
physician for review, and the report should 
reflect that such review was accomplished. All 
consultations deemed necessary should be 
accomplished.  After reviewing the record, the 
physician should provide an opinion as to 
whether it is at least as likely as not that any 
disability listed on the Veteran's death 
certificate, as either a cause of or 
contributing factor to death, is etiologically 
related to any event or injury in service.  The 
physician is requested to specifically address 
whether it is at least as likely as not that the 
Veteran's heart disorder is etiologically 
related to in-service syphilis, or whether it is 
at least as likely as not that the Veteran's 
hypertension was etiologically related to his 
active service.  A detailed rationale should be 
provided for all opinions.  

3.	After completing the above, and any other 
development deemed necessary, readjudicate the 
appellant's claim based on the entirety of the 
evidence.  If the benefits sought on appeal are 
not granted to the appellant's satisfaction, she 
and her representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




	                        
____________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).

Citation Nr: 0920460	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-18 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from March 1944 to 
December 1968.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The appellant testified before a Decision Review Officer at a 
June 2006 hearing conducted at the RO.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.	The Veteran died in April 2005; the immediate cause of 
death listed on his death certificate is cerebrovascular 
accident due to congestive heart failure, quadriplegia and 
cervical spinal stenosis.  Hospice care, coronary artery 
disease, aseptic necrosis of the femur, myelopathy, 
hypertension and peripheral vascular disease contributed 
to the Veteran's death.

2.	At the time of the Veteran's death, he was service-
connected for residuals of a decompressive laminectomy of 
the lumbar spine and a right nephrectomy. 

3.	The competent evidence fails to demonstrate that either 
the cause of death or contributing factors listed on the 
Veteran's death certificate were incurred in or related to 
his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312(a) 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the appellant received notification 
through a May 2005 VCAA letter.  The May 2005 notice letter 
advised the appellant what information and evidence was 
needed to substantiate the claim decided herein and what 
information and evidence must be submitted by her, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the appellant.  She 
was specifically told that it was her responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised her of what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

The United States Court of Appeals for Veterans Claims 
(Court) recently held in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), that when adjudicating a claim for Dependency and 
Indemnity Compensation (DIC), VA must perform a different 
analysis depending upon whether a Veteran was service 
connected for a disability during his or her lifetime, and 
concluded generally, that 38 U.S.C.A. § 5103(a) notice for a 
DIC case must include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death, (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  The Board acknowledges the appellant was not 
provided notice conforming to the requirements of Hupp.  
Specifically, the May 2005 VCAA notice letter did not inform 
the appellant of the disabilities for which the Veteran was 
service connected.  However, the Board observes the appellant 
has expressed actual knowledge of each element as required by 
Hupp.  In this regard, the appellant has individually alleged 
that each disability for which the Veteran was service-
connected contributed to his death.  As such, the Board finds 
that the absence of notice regarding this element should not 
prevent a Board decision at this time.

In light of the above,  the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.
VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
All VA and private treatment records identified by the 
appellant have also been obtained, as has two VA opinions 
regarding whether the Veteran's death was attributable to his 
active service.  After review of the VA opinions of record, 
the Board finds that VA has made reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A(a); see also DeLaRosa v. 
Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West  
2002); 38 C.F.R. § 3.312(a) (2008).  This question will be 
resolved by the use of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports.  Id.  For 
a service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2008).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2008).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

In the present case, the cause of the Veteran's death was 
reported on the death certificate as cerebrovascular accident 
due to congestive heart failure, quadriplegia and cervical 
spinal stenosis.  Hospice care, coronary artery disease, 
aseptic necrosis of the femur, myelopathy, hypertension and 
peripheral vascular disease are noted as significant 
conditions contributing to death on the death certificate.  
At the time of the Veteran's death, he was service-connected 
for residuals of a decompressive laminectomy of the lumbar 
spine and a right nephrectomy; the Veteran was not service-
connected for a cardiac disorder or any other disability.  

The appellant asserts that the Veteran's cause of death is 
related to his active service.  Specifically, she contends 
that his service-connected lumbar spine disorder and right 
nephrectomy significantly contributed to the Veteran's death.

Initially, the Board observes that the appellant does not 
contend, nor does the evidence suggest, that the causes of 
death listed on the death certificate are directly 
attributable to the Veteran's active service.  As such, the 
Board will not address this aspect of the claim.

The Board's attention is now directed to the question of 
whether either the Veteran's service-connected lumbar spine 
disorder or right nephrectomy caused or contributed to the 
Veteran's death.  The preponderance of the evidence is 
against this aspect of the appellant's claim.  In this 
regard, there is no evidence of record indicating either 
condition caused or contributed to the Veteran's death.  The 
appellant notes that the Veteran's death was a result of a 
multi-system failure, and contends his service-connected 
disabilities caused or contributed to such failure.  With 
respect to the instant claim, two VA medical opinions were 
obtained.  In this regard, a May 2006 VA spine examination 
report indicates the Veteran's lumbar spine condition was not 
a contributing factor in the Veteran's death.  The VA 
examiner noted that, while the Veteran did suffer from 
cervical stenosis and resulting quadriplegia, which 
contributed to his death, there is no mention of a lumbar 
spine condition on the death certificate.  Further, the 
examiner noted that quadriplegia can not be caused by a 
lumbar spine condition.

Additionally, a second VA opinion was obtained in August 2006 
to determine if the Veteran's right nephrectomy caused or 
contributed to his death.  After a review of the claims file, 
a VA examiner found that, because there was normal kidney 
function of the remaining kidney, and no indication of kidney 
failure or insufficiency of record, the service-connected 
right nephrectomy "did not in any way contribute to the 
death of the Veteran, not even casually."

In sum, the evidence shows that the Veteran died from a 
cerebrovascular accident due to congestive heart failure, 
quadriplegia and cervical spinal stenosis with hospice care, 
coronary artery disease, aseptic necrosis of the femur, 
myelopathy, hypertension and peripheral vascular disease as 
contributing factors.  These fatal conditions were not 
service-connected, nor does any competent medical evidence of 
record demonstrate that any were caused by any incident of 
service.  Furthermore, the weight of the evidence shows that 
no disability incurred in or aggravated by service either 
caused or contributed to the Veteran's death.  Finally, VA 
medical opinions found that the Veteran's lumbar spine 
disability and right nephrectomy played no role his death.  
The appellant has submitted no competent medical opinion in 
support of her claim.

The Board acknowledges that the appellant herself has claimed 
the Veteran's service-connected disorders caused or 
contributed to his death.  However, the Board notes that as a 
layperson, the appellant has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection for the cause of the Veteran's death.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).

As a preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


